                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
YVONNE DAVIS, on behalf of O.C.,                                 DOC #: _________________
                                                                 DATE FILED: __1/7/2020_______
                             Plaintiff,

              -against-
                                                                         19 Civ. 10123 (AT)
RICHARD CARRANZA, in his official capacity as
Chancellor of the NEW YORK CITY DEPARTMENT                                    ORDER
OF EDUCATION, the NEW YORK STATE
EDUCATION DEPARTMENT, and THE NEW YORK
CITY DEPARTMENT OF EDUCATION

                        Defendants.
ANALISA TORRES, District Judge:

         Having reviewed the parties’ submissions dated January 5 and 6, 2020, ECF Nos. 15, 17,
it is hereby ORDERED that:

   (1) By March 23, 2020, Plaintiff shall file her motion for summary judgment;
   (2) By April 22, 2020, Defendants shall file their opposition to Plaintiff’s motion, and cross-
       motion for summary judgment;
   (3) By May 13, 2020, Plaintiff shall file her opposition to Defendants’ motion and reply in
       support of her motion;
   (4) By June 3, 2020, Defendants shall file their reply.

The initial pretrial conference scheduled for January 7, 2020 is ADJOURNED sine die.

       SO ORDERED.

Dated: January 7, 2020
       New York, New York
